Citation Nr: 1804133	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

An informal conference was held at the RO in September 2015.
The Veteran perfected an appeal for an increased rating for hemorrhoids but that issue has not been certified to the Board (see VA Form 9 received in April 2017).  The most recent VA Form 8 (Certification of Appeal) from December 2017 refers only to the Statement of the Case from which the hearing loss issue arose.  The Board will decline review of the hemorrhoids issue at this time, as it is not clear from the record, if additional development is being undertaken by the RO.

The Board notes the Veteran's appeal for service connection for erectile dysfunction was remanded in September 2017 for further development.  The RO is still undertaking said development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and credible evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss was incurred as a result of in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1111, 1154(a) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

In this case, the medical evidence of record shows that the Veteran has bilateral hearing loss sufficient to establish impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, a March 2015 VA examination showed that the Veteran had sensorineural hearing loss in both the left and right ears.  Therefore, the first requirement for service connection is met. 

The Board also finds the evidence of record sufficient to support the second requirement for service connection, an in-service occurrence.  The Board notes that the Veteran's service treatment records are unavailable due to a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened duty to consider the applicability of the benefit of the doubt rule when there is evidence that a Veteran's service records have been lost or destroyed).  However, the Veteran is competent to provide lay evidence of his in-service noise exposure.  In his September 2015 informal conference with a decision review officer, and in multiple statements in support of his case, the Veteran consistently reported significant daily noise exposure while serving as a rifleman and attending Advanced Infantry training.  He stated that during this time, he developed ringing in his ears as a result of acoustic trauma.  The Veteran noted that he did not wear hearing protection while in service and that he visited sick call several times for hearing related problems.  After applying VA's heightened duty in this case, the Board finds the Veteran's reports of an in-service injury due to noise to be credible and concedes in-service noise exposure.

With regard to the final requirement of a nexus between the Veteran's current hearing loss and his in-service noise exposure, the VA examiner indicated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner acknowledged that the Veteran's military occupational specialty had a high probability of noise exposure, and noted the Veteran did not have a history of significant non-military noise exposure; but he could not determine the causation of the hearing loss because the Veteran's audiometric test results during service were unavailable due to fire related reasons.  The examiner was unable to give an opinion for or against finding a nexus between the Veteran's in-service noise exposure and his current hearing loss disability.  Given the credible evidence of significant noise exposure experienced in service, the absence of service treatment records, and the absence of any competent opinion to the contrary, the Board finds that it is at least as likely as not that the Veteran's hearing loss was caused by in-service noise exposure.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Accordingly, service connection for bilateral hearing loss is warranted.
ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


